GLADNEY, Judge.
This suit was consolidated for trial in the lower court with that of Mrs. Lola Poland Burton v. Southwestern Gas and Electric Company, La.App., 107 So.2d 62, and involves substantially the identical issues of law and fact. Both suits arise out of an automobile accident which occurred on February 5, 1957, near the intersection of Burlingame and Seventieth Streets in the City of Shreveport, Louisiana. Mrs. Burton, at the time of the accident, was riding in a Ford sedan owned and driven by her son, James E. Burton, who was then nearly eighteen years of age.
This suit is on behalf of Guy M. Burton for the purpose of recovering medical bills resulting from treatment of his wife, for the loss of services of his wife and for property damage to the Ford automobile which admittedly was owned by his son. After an examination of the record we find plaintiff incurred expenses on account of the injuries to his wife in the amount of $456, and in our opinion he is entitled to judgment therefor. His claim for loss of services of his wife, which are alleged to amount to $3,000, is not supported by proof and must be denied. Plaintiff has likewise failed to adduce proof of loss due to the damage sustained by the Ford automobile. The record furnishes some testimony as to the cost of the vehicle which had been used for approximately a year, but there was no evidence as to its salvage value. Therefore, plaintiff’s claim for property damages to the automobile of his son must be rejected.
We find that plaintiff is entitled to recover the sum of $7.50 incurred by reason of medical treatment of his son at the time of the accident, as well as nominal damages for the injuries received. The evidence shows James Burton received a contusion on his forehead and a cut in his chin which required three stitches. His other bruises were of a most superficial nature. We think that the sum of $100 would be adequate compensation for these injuries, which at the most only caused his son some discomfort. By way of summary, it is our finding that plaintiff should be awarded the sum of $563.50.
For the reasons hereinabove set forth, the judgment from which appealed is hereby reversed, annulled and set aside, and it is now ordered, adjudged and decreed that there be judgment in favor of Guy M. Burton and against the Southwestern Gas & Electric Company in the sum of $563.50 with legal interest thereon from judicial demand until paid. It is further ordered that appellee pay all costs of this suit, including costs of the appeal.